



EXHIBIT 10.6
tennecologo.jpg [tennecologo.jpg]




October 7th 2015




Dear Josep,




This Letter of Understanding confirms the terms and conditions applicable to
your new position.




General:
Position Title:
Executive Vice President Enterprise Business Initiatives

Reporting to:
Brian Kesseler

Effective Date:
October 1st 2015



Compensation :
Your gross compensation - short term and long term - will remain unchanged, as
per below overview:


Base Pay
457.000 Euro

Bonus
388.450 Euro (85 % of base pay)

Long Term Performance Cash Plan
650.000 US$

Restricted Stock Plan
12726 Shares



Company Car:
You remain eligible for a company car according to Tenneco Europe company car
policy. Current company car to be driven till lease end.


Benefits:
Your medical insurance for you and your spouse, currently covered by Swiss
Life/Henner, will remain in place. Your Company pension plan, life and
disability insurance will remain applicable.


Tax Equalisation:
You will continue to benefit from the tax equalization policy; as per latest
agreement, your ultimate annual tax liability, applicable to your Tenneco
professional income, will remain applicable at 40 % maximum.
Tenneco’s tax advisor will continue to assist you in your required tax
reportings; the Company will pay tax preparation fees.













--------------------------------------------------------------------------------





Notice Period:
In case of dismissal by the Company, for a reason different than serious
negligence or serious misconduct, a 2 year severance program will be provided.
As per current regulations, the notice period that will be applied to go on
retirement is in place, and is determined as per below:
•
Employer gives notice : If the employment relationship will be ended earliest on
the first of the day following the month in which you will achieve the
retirement age (currently 65), the maximum Employer notice will be 26 weeks

•
Employee gives notice : The regular notice period will be applied, currently
capped at 13 weeks



This Agreement represents the final and complete understanding governing the
employment relationship existing between the Employer and the Employee, and the
terms of this Agreement cannot be substituted, superseded, waived, or modified
in any manner whatsoever except by means of a written instrument.


This Agreement supersedes and cancels all prior agreements, written or oral, and
the written terms cannot be explained, supplemented or contradicted by evidence
of any prior agreement, manner of dealing, manner of performance, usage or
trade.


If the terms of this letter are agreeable with you, please sign and return one
copy of this letter, preceding your signature with the handwritten mention of
“read and approved”, to the Human Resources department. A copy is enclosed for
your personal file.




Sincerely,






/s/ WOLFGANG FRIES    /s/ DANNY POLLARIS


Tenneco








 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ JOSEP FORNOS
 
29/10/2015
 
 
 
 
 
 
 
.............................................
 
...................
ACCEPTED :
 
 
 
 
 
 
Josep Fornos
 
Date






